Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan 6, 2022 has been entered. 

Response to Amendments
Applicant has filed an amendment on 1/6/2022 amending independent claims 1 and 9, no new adding or cancellation to the claim was introduced.
In virtue of this communication, claims 1-11 and 13-18 are currently pending in the instant application. 

Response to Remarks
Regarding the 35 U.S.C. 112(b) rejection, Applicant substantially amends independent claims 1 and 9 language, contends the amended claim language overcomes the rejection. The arguments and amended language have been fully considered. The Office respectfully disagrees, as the amended claims 1 and 9 language introduces new indefinite subject matter. 
Please read the 35 U.S.C. 112(b) rejection Office Action below for more details.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 and 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Independent claim 1 discloses a method performed by a touch display apparatus (similarly, claim 9 teaches a touch display apparatus carrying out the same method of claim 1), in part, “in a sleep mode, disabling a display function and a touch function”, and “entering a working mode ... in response to receiving the wake up signal and the touch signal generated by the active stylus has been detected by the touch display apparatus”. 
The claimed subject matter is self-contradicting. 
The first part of the claim language mandates touch function being disabled within the touch display apparatus when it is in a sleep mode. 
To wake the touch display apparatus from the sleep mode, the second part of the claim language mandates a touch wake up signal being detected by the touch display apparatus. However, the touch display apparatus has been disabled to detect this touch signal as mandated by the first part of the claim language when the apparatus is still in the sleep mode. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9-11, 13-18 and 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cho N et al. (US 20160147283 A1, made of record in the IDS submitted on 7/7/2019) in view of 
Shin; SeungMok et al. (US 20200019270 A1) 
As to claim 9, Cho discloses a touch display apparatus (Fig. 2), comprising: 
a touch display panel (display panel 100); 
a source driver (Figs. 8-10 source driver ICs SDIC), configured to provide data to plurality of source lines ([0062] The source driver ICs SDIC sample and latch digital video data RGB received from the timing controller 104 through the EPI line pairs during the pixel driving period P1); 
a touch controller (Fig. 2 [0026] FIG. 2 is a block diagram of a time-division driving type touch sensing device), configured to receive a touch signal sent by a user ([0043] Referring to FIGS. 2 to 7, a touch sensor embedded type touch sensing device according to the embodiment of the invention includes a display panel 100, ... touch sensor driving circuits 302, 304, 306, and 308, and the like); and 
a time controller, coupled to the touch display panel and the source driver ([0033-34] FIG. 9 shows EPI (clock embedded) lines connected between a timing controller and source driver integrated circuits (ICs); FIG. 10 shows a timing controller and a clock recovery circuit of a source driver IC). 
Cho teaches shutting down portions of the driver circuit, but fails to directly disclose a sleep mode of the touch device. 
However, in a pertinent field of endeavor, Shin discloses a touch display panel ([0016]
FIG. 1 is a diagram schematically illustrating a touch display device) wherein in a sleep mode ([0187-188] FIG. 16  ... illustrates that the touch display device 100 can be operated in an active mode and a sleep mode. Herein, the active mode is referred to as “first driving mode”, and the sleep mode is referred to as “second driving mode” 
[0213] Herein, the active mode is referred to as “first driving mode”, and the low power wake-up gesture mode LPWG is referred to as “second driving mode”. The sleep mode is referred to as “third driving mode”), the time controller controls the source driver and the touch controller to disable a display function and a touch function ([0189] Referring to FIG. 16, the touch display device 100 herein can include a first power source P1 for driving the display controller D-CTR and the like, and a second power source P2 for driving the touch controller T-CTR and the like. [0190] The first power source P1 and the second power source P2 can be controlled by the system, and be turned on or off independently from each other).
The combination of Cho and Shin continues to teach wherein the time controller enters a wake up mechanism according to a wake up protocol information after the display function is started (Cho [0014] The timing controller can also generate a wake up signal, and the first power controller applies the first supply voltage to the data driving circuit responsive to the wake up signal. 
Shin [0190] The first power source P1 and the second power source P2 can be controlled by the system, and be turned on or off independently from each other [0200] Referring to FIG. 17, in the active mode of the touch display device 100 herein, the first power source P1 and the second power source P2 becomes an on-state by the controlling of the system), the time controller controls the source driver to transmit a touch wake up signal (Cho [0014] The timing controller can also generate a wake up signal, and the first power controller applies the first supply voltage to the data driving circuit responsive to the wake up signal) to an active stylus through a plurality of source lines of the touch display apparatus (Shin Fig. 1:  [0036]  the pen can include an active pen having signal transmission and reception functions, performing associated operations with the touch display device 100) during a vertical blanking interval of a vertical scanning interval (Cho [0067] The timing controller 104 may compress an external data enable signal received from the host system within the previously set pixel driving period P1 and generate an internal data enable signal iDE. The timing controller 104 may generate a time-division sync signal Tsync for time-dividing one frame period into the pixel driving period P1 and the touch sensor driving period P2 in conformity with the timing of the vertical sync signal Vsync and the internal data enable signal iDE. The timing controller 104 may transmit the time-division sync signal Tsync to a touch controller 306 and may synchronize operations of the display driving circuits 202, 204, and 104 with operations of the touch sensor driving circuits 302, 304, 306, and 308), and the time controller controls the source driver to transmits normal display data during an active display interval of the vertical scanning interval to perform the display function (Shin [0122] When the touch display device 100 herein performs the time free driving, the touch display device 100 can perform the display driving and the touch driving for an active time interval of the active time interval and a blank time interval defined by a vertical synchronous signal Vsync. Here, one active time interval can correspond to one display frame time interval),  the touch wake up signal has a plurality of pulses, and each of the plurality of pulses transitions between a first voltage and a second voltage (Cho Figs. 14-15 [0086] The timing controller 104 may generate the control data including the source control data and the gate control data based on an external timing signal input from the host system using an internal timing control signal generating circuit 22. An encoder 23 may embed clocks CLK, a shut-down control signal SHD, and a wake-up control signal WUC in a data packet in conformity with a format determined by the EPI interface protocol), wherein the touch display apparatus enters a working mode after the active stylus is woke up in response to receiving the wake up signal and the touch signal generated by the active stylus has been detected by the touch controller, the touch display apparatus stops transmitting the touch wake up signal and the touch function is enabled in the working mode (Shin [0188] Herein, the active mode is referred to as “first driving mode”. [0199] FIGS. 17 and 18 illustrate operating schemes according to driving modes in the touch display device 100 shown in FIG. 16. FIG. 17 illustrates an operating scheme according to the active mode. [0212] FIG. 19 illustrates another example of each main component and the configuration of power sources for driving the main components in the touch display device 100 according to embodiments of the present disclosure). 
It would have been obvious to one of ordinary skill in the art to apply Shin‘s sleep mode (which collectively includes “second driving mode” and “third driving mode”, “to reduce power consumption of the touch display device 100” as disclosed by Shin in paragraph [0239] as well as many other places. 

As to claim 10, Cho further discloses the touch display apparatus of claim 9, comprising: an at least one multiplexer coupled to the source driver, wherein after the wake up mechanism is started, the time controller turns on a plurality of switches in the at least one multiplexer during the vertical blanking interval (FIG. 6, multiplexer 310 [0050] The touch sensor driving circuit 308 may supply a touch driving signal shown in FIG. 5 to the touch sensing lines S1 to Sn during the touch sensor driving period P2 and may sense changes in capacitances of the touch sensors. As shown in FIG. 6, a multiplexer 310 may be installed between the driving circuit 308 and the touch sensing lines S1 to Sn, so as to reduce the number of pins of the driving circuit 308). 

As to claim 11, Cho and Shin further disclose the touch display apparatus of claim 9, wherein the touch wake up signal is transmitted to the active stylus after the wake up mechanism is started (Cho [0042] A touch screen according to the embodiment of the invention includes touch sensors, and the touch sensors may be embedded in a pixel array. The touch sensors may be implemented as capacitive touch sensors which sense a touch input based on changes in a capacitance before and after a touch operation. [0006] The touch screen has capacitive touch sensors sensing changes (i.e., changes in charges of the touch sensor) in a capacitance generated when the user touches the touch sensor with his or her finger or a conductive material, and thus detects a touch input.
Shin Fig. 1:  [0036]  the pen can include an active pen having signal transmission and reception functions, performing associated operations with the touch display device 100)  

As to claim 13, Cho and Shin further disclose the touch display apparatus of claim 9, wherein when the touch controller receives the touch signal sent by the active stylus, the time controller stops the source driver from transmitting the wake up signal (Shin [0247] Accordingly, in the sleep mode, the driving of the display controller D-CTR, the modulator MOD, the ground modulation circuit GMC and the like, connected to the first power source P1 is stopped). 

As to claim 14, Cho and Shin further disclose the touch display apparatus of claim 13, wherein after the wake up mechanism is stopped, when the touch controller does not receive the touch signal sent by the active stylus, the time controller restarts the wake up mechanism (Cho [0086] The timing controller 104 receives the digital video data RGB of the input image from the host system through an interface receiving circuit 21 (see FIG. 10). The timing controller 104 may generate the control data including the source control data and the gate control data based on an external timing signal input from the host system using an internal timing control signal generating circuit 22. 
Shin [0036] Here, the pen can include an active pen having signal transmission and reception functions, performing associated operations with the touch display device 100).

As to claim 15, Cho and Shin further disclose the touch display apparatus of claim 13, wherein after the wake up mechanism is started, when a duration time of the touch controller not receiving the touch signal sent by the active stylus is longer than a preset reference time, the time controller stops the wake up mechanism and stops the source driver from transmitting the wake up signal (Cho Fig. 15 [0100-0102] The timing controller 104 may additionally generate dummy data enable pulses 14 and 16 at the end and the beginning of the pixel driving period P1, respectively, and may transmit the driving power control signals SHD and WUC to the source driver IC SDIC through the EPI line pair EPI in synchronization with the dummy data enable pulses 14 and 16. In this instance, as shown in FIG. 15). 

As to claim 16, Cho and Shin further disclose the touch display apparatus of claim 9, wherein when the display function of the touch display apparatus is started, the time controller starts the wake up mechanism according to the wake up protocol information (Cho [0086] ... (see FIG. 10). The timing controller 104 may generate the control data including the source control data and the gate control data based on an external timing signal input from the host system using an internal timing control signal generating circuit 22. An encoder 23 may embed clocks CLK, ..., and a wake-up control signal WUC in a data packet in conformity with a format determined by the EPI interface protocol).  

As to claim 17, Cho further discloses the touch display apparatus of claim 9, wherein the first voltage is greater than a reference ground voltage, and the second voltage is smaller than the reference ground voltage (Fig. 7 [0062]). 

As to claim 18, Cho and Shin further disclose the touch display apparatus of claim 9, further comprising: a memory device coupled to the time controller and adapted for storing the wake up protocol information (Cho [0069] The host system converts the digital video data RGB of the input image into a data format suitable to be displayed on the display panel 100. The host system may be implemented as ..., a personal computer (PC),... The host system runs an application associated with touch input coordinates received from the touch controller 306). 

As to claims 1-3, Cho and Shin disclose the touch display apparatus operated by the driving method of the present claims as detailed in rejection of claims 9-11 above, respectively. 
The motivation to combine Cho and Shin applied in claim 9 is also applicable to claim 1
Therefore claims 1-3 are rejected on the same grounds as claims 9-11, respectively. 

As to claim 4, Cho and Shin disclose the touch display apparatus operated by the driving method of the present claim as detailed in rejection of claim 13 above. 
Therefore claim 4 is rejected on the same ground as claims 13. 

As to claims 5-6, Cho and Shin disclose the touch display apparatus operated by the driving method of the present claims as detailed in rejection of claims 14-15 above, respectively. 
Therefore claims 5-6 are rejected on the same grounds as claims 14-15, respectively. 

As to claims 7-8, Cho and Shin disclose the touch display apparatus operated by the driving method of the present claims as detailed in rejection of claims 16-17 above, respectively. 
Therefore claims 7-8 are rejected on the same grounds as claims 16-17, respectively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WING H CHOW whose telephone number is (571)272-8873. The examiner can normally be reached 8am-5pm PT, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, amr awad can be reached on 5712727764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WING H CHOW/Examiner, Art Unit 2621